Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   December 08, 2014

The Court of Appeals hereby passes the following order:

A15A0497. DAVID NEALY, JR. v. THE STATE.

      David Nealy, Jr., was convicted of several offenses, including aggravated child
molestation and statutory rape. We affirmed his convictions in an unpublished
opinion. Nealy v. The State, Case No. A03A2116 (decided Sept. 18, 2003). Nealy
subsequently moved to vacate his judgment and sentence, arguing that the charges
should have merged. The trial court denied the motion, and Nealy appeals.
      An appeal may lie from an order denying a motion to correct a void sentence
if the defendant raises a colorable claim that the sentence is, in fact, void or illegal.
See Harper v. State, 286 Ga. 216 n.1 (686 SE2d 786) (2009); Burg v. State, 297 Ga.
App. 118, 119 (676 SE2d 465) (2009). Nealy’s merger argument, however, is a
challenge to his convictions, not to his sentence. See Williams v. State, 287 Ga. 192
(695 SE2d 244) (2010). Because Nealy has not raised a valid void-sentence claim,
we lack jurisdiction to consider his appeal. See Roberts v. State, 286 Ga. 532 (690
SE2d 150) (2010); Harper, supra. Accordingly, this appeal is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                                              12/08/2014
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.